Title: From Thomas Jefferson to Craven Peyton, 4 February 1805
From: Jefferson, Thomas
To: Peyton, Craven


                  
                     Dear Sir 
                     
                     Washington Feb. 4. 1805.
                  
                  Your letter of Jan. 3. was recieved in due time, and should have been sooner answered but that I wished some information from mr Randolph on the subject, who has but lately returned to this place. I do not want the inclination to purchase the shares of the warehouse, on the contrary it is desirable to me to consolidate that acquisition in all it’s parts: but it is scarcely in my power to make the purchase. the paiments for the preceding parts of the purchase have kept me in debt here ever since: for the expences of my station here admit of no savings from it’s income. if however the shares in Baltimore can be obtained for £50. each I would purchase them, and especially if 90. days can be obtained for paiment. I should hope those in Kentucky may be obtained on better terms and longer days of paiment. I could not pay for them under a considerable time. I expect to be in Albemarle the 2d. week of April when I can have the pleasure of further consultation with you on this subject. Accept my friendly salutations & respects.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. In your overtures to the Baltimore share-holders, you might say to them, if it should be of any avail, that I have to pay you money, and that you would give them a draught on me at 90. days sight. perhaps they might be better pleased to have their money nearer hand.
                  
               